Citation Nr: 0915089	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970, to include combat service in Vietnam.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2008, at which time it was remanded 
for further development.  Following the requested 
development, the VA Appeals Management Center in Washington, 
DC confirmed and continued the denial of entitlement to 
service connection for hypertension.  Thereafter, the case 
was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Hypertension was first manifested many years after 
service, and there is no competent evidence that it is in any 
way related thereto.

2.  There is no competent evidence of record that the 
Veteran's hypertension is proximately due to or is aggravated 
by his service-connected post traumatic stress disorder.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, it 
may not be presumed to have been so incurred, and it is not 
caused or aggravated by a service connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claim of 
entitlement to service connection for hypertension.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In April 2003, VA received the Veteran's claim of entitlement 
to service connection for hypertension, and there is no issue 
as to providing an appropriate application form or 
completeness of the application for service connection. 

Following the receipt of his claim, VA notified the Veteran 
of the information and evidence necessary to substantiate and 
complete his claim, including the evidence to be provided by 
the Veteran, and notice of the evidence VA would attempt to 
obtain.  VA informed the Veteran of the criteria for service 
connection.  The RO also set forth the criteria, generally, 
for rating service-connected disabilities, and for assigning 
effective dates. 

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claim.  The RO obtained 
his service medical and personnel records, as well as records 
reflecting his treatment after service.  VA also examined the 
Veteran to determine the nature and etiology of any 
hypertension found to be present.  In addition, the Veteran 
was offered an opportunity to present pertinent evidence and 
testimony at a hearing on appeal.  That hearing was scheduled 
to be held at the RO in March 2007.  However, the Veteran did 
not report for that hearing; and he has not requested that it 
be rescheduled. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
There is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the claim of entitlement to service connection for 
hypertension.

Analysis

The Veteran contends that he has hypertension, primarily as a 
result of his service-connected PTSD.  Therefore, he 
maintains that service connection is warranted on a secondary 
basis.  However, after carefully considering the Veteran's 
contentions in light of the record and the applicable law, 
the Board is of the opinion that the preponderance of the 
evidence is against the claim.  Accordingly, the appeal will 
be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
has been aggravated by a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a)-(b).  

The foregoing criteria notwithstanding, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The Veteran does not contend, and the evidence does not show 
that his hypertension was first manifested in service or 
during the year after his discharge from active duty.  

Elevated blood pressure readings (120/90) were first recorded 
during the Veteran's treatment at Fort Mill Family Practice 
in the mid-1990's.  However, a diagnosis of hypertension was 
not established until April 2003, when the Veteran was 
examined by VA in conjunction with his exposure to Agent 
Orange.  Hence, hypertension was first manifested many years 
after the Veteran's discharge from service, and there was no 
competent evidence that it is in any way related to service.

In May 2006 and October 2008, the Veteran was examined and 
his records were reviewed by VA to determine whether 
hypertension is the result of or whether it is aggravated by 
post traumatic stress disorder.  Following the May 2006 
examination, the examiner concluded that it was less likely 
than not that the Veteran's hypertension was connected to his 
PTSD.  He acknowledged that isolated events could cause a 
rise in blood pressure but not in such a way that the 
elevated readings became chronic in nature.  He stated that 
he was not aware of any literature to the contrary and cited 
a September 1996 memorandum from the Acting Secretary of the 
VA Compensation and Pension Service stating that there was no 
known correlation between developing cardiovascular disease 
and PTSD.

Following the October 2008 evaluation, a different VA 
examiner concurred with the foregoing assessment.  The 
examiner opined that he could not state, without resorting to 
speculation, that the Veteran's hypertension was related to 
post traumatic stress disorder.  In this regard, the Board 
notes that speculative opinions are not sufficient to 
establish the requisite nexus for service connection.  See, 
e.g., Obert v. Brown, 5 Vet. App. 30 (1993).  

The only reports of a nexus between the Veteran's post 
traumatic stress disorder and hypertension come from the 
Veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  Absent such evidence, service connection 
is not warranted for hypertension on a direct, presumptive, 
or secondary basis.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence 
which neither proves nor disproves the claim.  In this case, 
the preponderance of the evidence is against the Veteran's 
claim.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


